NOTICE OF ALLOWANCE
	Examiner acknowledges receipt of the reply filed 11/21/2021, filed in response to the final office action mailed 5/21/2021.
Claims 1, 3-4, 7, 12, and 67-74 are pending and being allowed on the merits in this office action.  Claims 2, 13, 17, 43, and 44 have been canceled.  Claim 73 and 74 newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- new objection- withdrawn
The objection of claim 1 is withdrawn in view of the amendment filed 11/21/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-4, 7, 12, and 67-72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 11/21/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al. (U.S. 2013/0333073), is withdrawn in view of the amendment filed 11/21/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a composition comprising a dummy fluorescent (DF) polypeptide or DF functional variant thereof and a stimulus-activated opsin polypeptide, wherein the amino acid of the DF polypeptide comprises SEQ ID NOs: 3 or 5, or a recited peptide of SEQ ID NO: 7, or a variant having 95% identity is free the prior art.
The closest prior to the instant claims is Siegel et al. (U.S. 2013/0333073- previously cited).
Siegel et al. teach fluorescent proteins and chromophores.  One specific fluorescent protein is the tandem dimer tomato (tdTomato) sequence of SEQ ID NO: 32 (e.g., Table 1).  SEQ ID NO: 32 of Siegel is 476 amino acids in length.  SEQ ID NO: 32 of Siegel has 99.5% sequence identity with instant SEQ ID NO: 3. SEQ ID NO: 32 of Siegel has 99.3% sequence identity with instant SEQ ID NO: 5. SEQ ID NO: 32 of Siegel has 99.8% sequence identity with instant SEQ ID NO: 7.  See Score results.  Siegel et al. is deemed to teach a functional DF variant of instant SEQ ID NOs: 3, 5, and 7.  
However, Siegel et al. does not implicitly or explicitly teach a composition also comprising a stimulus-activated opsin polypeptide, as required by the instant claims.
Accordingly, instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-4, 7, 12, and 67-74 are allowed as set forth in the amendment filed 11/21/2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654